Case: 1:20-cv-00002 Doc #:1 Filed: 01/02/20 1 of 7. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

LaTonya Parks
11914 Erwin Ave.
Cleveland, OH 44135

Case No.
Judge:

Plaintiff, COMPLAINT WITH CLASS ACTION

ALLEGATIONS
-Vs-

)
)
)
)
)
)
)
) JURY TRIAL DEMAND
Rascal House Pizza Restaurant )
1836 Euclid Avenue )
Cleveland, OH 44115 )
)
Defendant. )
)

1, This is an action under Title VII of the Civil Rights Act of 1964, (Title VII), as
amended, and the Civil Rights Act of 1991 for injunctive and declaratory relief and money
damages for Defendant's violation of Plaintiff's rights and the Civil Rights Acts of 1866 and
1870, embodied in 42 U.S.C. § 1981, as well as Ohio state law claims.

JURISDICTION AND VENUE

vs This action is instituted and authorized by said statutes as well as the laws of the
State of Ohio, including the Ohio Civil Rights Act prohibiting racial and sexual discrimination in
employment.

3. Jurisdiction of this Court to hear and determine these claims is based on 28 U.S.C.
§ 1331 and 28 U.S.C. § 1343.

4, Supplemental and/or "pendant" jurisdiction is invoked pursuant to 28 U.S.C. §

1367.

2 A declaratory judgment is sought pursuant to 28 U.S.C. §§ 2201 and § 2202.
Case: 1:20-cv-00002 Doc #:1 Filed: 01/02/20 2 of 7. PagelD #: 2

6. Venue is proper in this Court as all the acts complained of herein occurred in

Ohio, within the jurisdiction of this Court.

THE PLAINTIFF

 

7. The Plaintiff as an African American/black female residing in Cleveland, Ohio
who worked for the Defendant as a clerk and shift manager before her termination in F ebruary
2018 during which time she was subject to racial and sexual discrimination in violation of the
law.

8. Plaintiff timely filed a charge of discrimination with the Equal Employment
Opportunity Commission (EEOC) on February 6, 2018, EEOC Charge No. 532-2018-00779
alleging discrimination based on race and sex relative to the terms and conditions of her
employment which included allegation of similar treatment to other African Americans as well
as female employees. A copy of her charge marked as Exhibit A is attached hereto.

9. On or about July 3, 2019 the EEOC made a determination regarding said charge
finding reasonable cause to believe certain of the Defendant’s employment practices raised in her
charge were in violation of the law. A copy of said determination is attached hereto as Exhibit
B.

10. As a result of this filing and similar complaints to management regarding such
treatment to her and others like her, Defendant retaliated against the Plaintiff by terminating her
employment.

11. __ Plaintiff received a Notice of Right to Sue on or after October 16, 2019 from the

EEOC giving her ninety (90) days to file suit. A copy of the notice is attached as Exhibit C.
Case: 1:20-cv-00002 Doc#:1 Filed: 01/02/20 3 of 7. PagelD #: 3

STATEMENT OF THE CLAIM
COUNT I - TITLE VII: RACE AND SEX

12. Plaintiff reasserts the foregoing allegations and incorporates them by reference as
if fully set forth herein.

13. The Plaintiff says the Defendant treated her and other black and female
employees less favorable than Caucasian and male employees with respect to the terms and
conditions of their employment including but not limited to job assignments and with respect to
herself and other female employees, many of whom were African American, treated them ina
derogatory and sexist manner amounting to sexual harassment.

14. As aresult of Plaintiff complaining of such treatment to management, in
retaliation, Plaintiff was terminated.

15. As arresult of Defendant's actions and inactions, Plaintiff suffered significant
emotional distress, lost income, promotional opportunities, and other compensatory damages.

COUNT II - 42 U.S.C. § 1981

16. Plaintiff hereby reasserts the foregoing allegations and incorporates them by
reference as if fully set forth herein.

17. The continuing actions and inactions articulated above violate the Civil Rights
Acts of 1866 and 1870, embodied in 42 U.S.C. § 1981, which guarantee that all persons within
the jurisdiction of the United States shall have the same rights of all laws and proceedings for the
security of persons and property as is enjoyed by white citizens.

18. _ Plaintiff states that as a direct and proximate result of the intentional and
malicious and/or wanton and reckless actions and/or inactions of Defendant, he has suffered the

damages set out previously.
Case: 1:20-cv-00002 Doc #:1 Filed: 01/02/20 4 of 7. PagelD #: 4

19. These continuing actions and/or inactions by Defendant were based on Plaintiff's

race and/or color in violation of 42 U.S.C. § 1981.

20. The violation of 42 U.S.C. § 1981 entitle Plaintiff to the damages set out in this
Section, as well as under 42 U.S.C. § 1988.

COUNT III - OHIO RACE, SEX DISCRIMINATION

21. Plaintiff hereby reasserts the foregoing allegations and incorporate them by
reference as if fully set forth herein.

22. Plaintiff brings this action under Ohio Revised Code § 4112.99 under Chapter 4112
of the Ohio Revised Code which prohibit acts of employment discrimination in Ohio on the basis

of race and sex.

23. Defendant also violated Ohio law when they terminated Plaintiff.
COUNT IV - OHIO COMMON LAW

24. Plaintiff incorporates the preceding causes of action and the related paragraphs as
if fully written herein.

25. Plaintiff brings this action under the Court's pendent powers to herein enforce
violations of Ohio's common law. Her termination for complaining of the acts as set out in the
preceding causes of action was in violation of the public policy and amounted to a wrongful
discharge.

COUNT V — CLASS ACTION CLAIMS

26. Plaintiff brings this action on behalf of past, present and future non-exempt

female employees as well as African American non-exempt employees which are too numerous

to mention that joinder of all members is impracticable.
Case: 1:20-cv-00002 Doc #:1 Filed: 01/02/20 5 of 7. PagelD #: 5

27. The acts which Plaintiff complains in the previous paragraphs and which are
incorporated herein affected those employees with respect to the terms and conditions of their
employment and are in violation of the laws set out herein.

28. The acts which Plaintiff complains are common to the class which Plaintiff seeks
to represent and the defenses the Defendant will likely raise to Plaintiffs claims would be typical
to the defenses of the class claims.

29. Plaintiff can fairly and adequately protect the interest of the class with the
assistance of counsel who are experienced in employment and class action litigation.

30. Adjudication of Plaintiffs claim would be dispositive of the interest of members
of the class as the Defendant has acted or refused to act in a manner generally applicable to the
class.

31. The question of law and fact posed by the Plaintiff are common to the class
members and predominate over any questions affecting individual members.

DEMAND FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

A. Certify a class action to include all past, present and future African American
non-exempt employees as well as female non-exempt employees who were the victims of racial
and/or sexual discrimination in violation of the law;

B. Declare the policies and practices of the Defendant as they effect the Plaintiff and

the class members, as described herein to be unlawful and in violation of federal and state law;

C, Grant Plaintiff a permanent injunction, prohibiting Defendant from engaging in any

policy or practice which discriminate on the basis of race, and/or sex;
Case: 1:20-cv-00002 Doc #:1 Filed: 01/02/20 6 of 7. PagelD #: 6

D. Order Defendant to make Plaintiff and members of the class whole, by rehiring the

Plaintiff and others with appropriate back pay, front pay and benefits, in amounts to be determined

at trial as well as her seniority;

EB. Award compensatory and emotional distress damages to Plaintiff and members of

the class, in an amount to be proven at trial;

F, Award Plaintiff and members of the class pre-judgment and post judgment interest

on all sums awarded;

G: Award Plaintiff the costs of this action, including costs and reasonable attorneys’

fees including those for representing the class; and

H: Grant such other legal and equitable relief as is necessary and proper, including

reasonable attorney fees.
JURY TRIAL DEMANDED
Plaintiff requests a jury trial on all questions of fact raised by her Complaint.

Respectfully submitted,

/s/ Alan I. Goodman

Alan I. Goodman (0012660)
55 Public Square, Suite 1330
Cleveland, Ohio 44113

Tele: (216) 456-2486

Fax: (216) 456-2487
agoodman@aiglaw.com
Case: 1:20-cv-00002 Doc #:1 Filed: 01/02/20 7 of 7. PagelD #: 7

(s/ David W_ Neel

David W. Neel (0033611)
David W. Neel, LLC

16781 Chagrin Blvd.
Shaker Heights, Ohio 44120
Telephone: (216) 522-0011
Telecopier: (844) 548-3570
dwneel@neellaw.com
Attorneys for Plaintiff
